The opinion of the court was delivered by
Parker, C. J.:
This is an action to recover damages from the Kansas Turnpike Authority for personal injuries only, alleged to have been sustained by the plaintiff as the result of its operation of a hot asphalt plant, near his farm home, in the construction of the Kansas Turnpike. The appeal is from an order sustaining a demurrer to the petition on the ground it failed to state a cause of action and the single appellate issue presented is whether the Authority is liable in damages for injuries of that nature.
Except for differences in the identity of the plaintiff, inconsequential allegations of the pleading and the type of ruling in question the issue raised by this appeal is the same as the one involved and determined in Hosterman v. Kansas Turnpike Authority, 183 Kan. 590, 331 P. 2d 323, this day decided. Therefore based on what is said and held in that decision the order and judgment of the trial court in sustaining the demurrer to the instant petition must be affirmed.
It is so ordered.
Wertz and Fatzer, JJ., dissenting.